FILED
                           NOT FOR PUBLICATION                                 JUL 02 2010

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 09-10328

              Plaintiff - Appellee,              D.C. No. 1:07-cr-00268-JMS-3

  v.
                                                 MEMORANDUM*
HECTOR CRUZ,

              Defendant - Appellant.


                   Appeal from the United States District Court
                            for the District of Hawaii
                  J. Michael Seabright, District Judge, Presiding

                       Argued and Submitted June 18, 2010
                               Honolulu, Hawaii

Before: B. FLETCHER, PREGERSON and CLIFTON, Circuit Judges.

       Appellant Hector Cruz pled guilty to distributing 50 grams or more of

methamphetamine and agreed to a waiver of the right to appeal. In exchange, the

government dropped all other charges against him. His attorney has filed an




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Anders1 brief in this appeal and has moved to withdraw as counsel. Cruz has filed

no pro se supplemental brief in response to the court’s invitation to do so.

      Having examined the record, we conclude that Cruz entered into the plea

agreement and agreed to the waiver of appellate rights knowingly and voluntarily,

and that the district court complied with Federal Rule of Criminal Procedure 11.

See United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir. 2000).

      The waiver of appellate rights to which Cruz agreed waives any challenge to

his sentence, unless the sentence exceeded the applicable guideline range as

determined by the district court, which it did not. Thus, the waiver applies to any

possible challenge to Cruz’s sentence, with two recognized exceptions: a claim that

the sentence did not comport with the terms of the plea agreement, and a claim that

the sentence violated the law. See United States v. Bibler, 495 F.3d 621, 624 (9th

Cir. 2007). Here, however, the sentence comported with the terms of the plea

agreement and is not unlawful. Accordingly we dismiss the appeal. We grant

counsel’s motion to withdraw.

      DISMISSED; COUNSEL’S MOTION TO WITHDRAW GRANTED.




      1
          Anders v. California, 386 U.S. 738 (1967).
                                          2